        Case 1:20-cv-00040-BLW Document 46 Filed 01/07/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  STATE FARM FIRE AND
  CASUALTY,                                   Case No. 1:20-cv-00040-BLW

        Movant,                               MEMORANDUM DECISION
                                              AND ORDER
        v.
  GENERAL MOTORS, LLC, a
  Delaware limited liability company,

        Defendant.



      Before the Court is Defendant General Motors, LLC’s Unopposed Motion to

Seal (Dkt. 42). GM wishes to seal an exhibit to a declaration that was filed in

connection with GM’s motion for summary judgment. This particular document

was marked as confidential during discovery. The protective order thus obligated

GM to file a motion to seal the document. See Protective Order, Dkt. 18-1, ¶ 11.

That alone, however, is not enough. GM must demonstrate that sealing this

particular document satisfies the Ninth Circuit standard for sealing. See Kamakana

v. City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). GM did not

address that standard. Accordingly, the Court will deny the motion without

prejudice.




MEMORANDUM DECISION AND ORDER - 1
       Case 1:20-cv-00040-BLW Document 46 Filed 01/07/21 Page 2 of 2




                                    ORDER

     IT IS ORDERED that:

     1.    Defendant General Motors, LLC’s Unopposed Motion to Seal (Dkt.

           42) is DENIED WITHOUT PREJUDICE.

     2.    Defendant may refile its motion within 30 days of this Order. If such

           a motion is not filed within this 30-day period, the Clerk will be

           directed to automatically unseal the Exhibit (Dkt. 41) without

           further notice or order.

     3.    If Defendant refiles a motions within this time period, the Exhibit at

           Docket 41 shall remain sealed until the Court resolves the new

           motion.

                                            DATED: January 7, 2021


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 2
